NUMBER 13-09-00535-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                         IN RE WILLIAM HAYES WYTTENBACH


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                     Before Justices Yañez, Benavides, and Vela
                         Memorandum Opinion Per Curiam1

        Relator, William Hayes Wyttenbach, pro se, filed a petition for writ of mandamus in

the above cause on September 22, 2009. The Court, having examined and fully

considered the petition for writ of mandamus, is of the opinion that relator has not shown

himself entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP. P. 52.8(a).

                                                                     PER CURIAM


Memorandum Opinion delivered and filed
this 1st day of October, 2009.


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
2